PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Banfield et al.
Application No. 16/129,662
Filed: September 12, 2018
For: MIND TO MUSCLE CONNECTION TRAINING

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed October 01, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, September 10, 2020, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on December 11, 2020.  A Notice of Abandonment was mailed March 16, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Amendment, (2) the petition fee of $525, and (3) a proper statement of unintentional delay. 

This application is being referred to Technology Center AU 3784 for appropriate action in the normal course of business on the reply received October 01, 2021.

Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581. All inquiries concerning the status or the processing of the application should be directed to TC 3700 at (571) 272-3700.
	 



/JOANNE L BURKE/Lead Paralegal Specialist, OPET